Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ishikawa et al. (USPub 2019/0047608) disclose a steering column device comprising: an inner column; an outer column having a rear-side portion into which a front-side portion of the inner column is internally fitted, a slit extending in an axial direction thereof, a pair of sandwiched portions arranged at positions sandwiching the slit from both sides in a width direction thereof, and a pair of column-side through holes penetrating each of the pair of sandwiched portions in the width direction; a vehicle-body-side bracket having a pair of support plate portions sandwiching the pair of sandwiched portions, and a pair of vehicle-body-side through holes provided in portions of the pair of support plate portions that are aligned with each other; an adjusting rod inserted through the pair of column-side through holes and the pair of vehicle-body-side through holes; a pair of pressing portions arranged on portions of the adjusting rod that protrude from outside surfaces of the pair of support plate portions; an expansion/contraction device configured to expand or contract a distance between the pair of pressing portions; a telescopic friction plate sandwiched in at least any of a portion between an inside surface of the pair of support plate portions and an outside surface of the pair of sandwiched portions, and a portion between an outside surface of the pair of support plate portions and an inside surface of the pair of pressing portions, and having a telescopic elongated hole through which the adjusting rod is inserted; but Ishikawa et al. do not disclose a release bracket arranged inside the slit, and supported by and fixed to the inner column; and a support bracket having a mounting portion that is joined to the release bracket so as to be able to detach due to an impact load that is applied to the inner column during a secondary collision, and a support arm portion that supports the telescopic friction plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        5/18/2022